Citation Nr: 1127474	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis of the lumbar spine.

2.  Entitlement to service connection for traumatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to service connection for traumatic arthritis of the lumbar spine and left knee.  

A hearing on these matters was held before the undersigned Veterans Law Judge on October 23, 2007.  The hearing transcript has been associated with the file.

This matter was remanded in December 2007 and August 2009.  In October 2010, the Veteran submitted evidence in support of a claim of service connection for anxiety/posttraumatic stress disorder (PTSD).  This is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his July 2007 substantive appeal, the Veteran references a December 2006 VA examination which diagnosed osteoarthritis of the left knee.  A January 2008 VA outpatient treatment record references the December 4, 2006 VA evaluation in which arthritic changes were shown.  Such record must be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that service connection is in effect for status post right tarsal navicular fracture, rated noncompensably disabling, effective July 16, 2001, and 10 percent disabling, effective December 5, 2002, and service connection is in effect for chronic right ankle sprain with lateral instability, rated 10 percent disabling, effective March 29, 2006.  In a December 2010 submission, the Veteran asserted that his traumatic arthritis of the lumbar spine and left knee are due to his right ankle disability.  He stated that he has always limped and absorbed most of the weight on his left leg which has caused arthritis in his back and knee.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

An undated opinion from Geof Galaher, D.C., states that the Veteran told him that he injured his knees and ankle during service.  Dr. Galaher stated that there is no doubt that if this is a chronic injury of his ankle or knee that over time due to changes in his gait, these injuries could be the cause of the Veteran's spinal difficulties.  Dr. Galaher stated that there is no doubt that the Veteran's weight causes more stress on the spine, hip, knee, and ankle joints but he believed that his condition is such a chronic nature that if he did lose some weight it would not change the state his spine is in.  

A May 2009 opinion from Dr. Galaher reflects that there was no history of spinal injury in service, but refers to complaints of back pain in July 1984.  He suffered injuries to his right foot and his knees while in service.  Dr. Galaher opined that the injuries that he sustained while in the military do cause his gait and stability of spine to be altered enough to cause a lot of his problems.  

The Board acknowledges the January 2009 VA examination and opinion; however, such opinion only addressed direct service connection.  When determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Thus, the RO must adjudicate the Veteran's service connection claims pursuant to 38 C.F.R. § 3.310.  In light of the lay statement from the Veteran as to the effects his service-connected right ankle disability has on his back and knee and the statements from Dr. Galaher, the Veteran should be afforded a VA examination to assess whether the Veteran's back and left knee disabilities are proximately due to or aggravated by his service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Associate the December 4, 2006 VA outpatient treatment record with the claims folder.  If any such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Refer the claims folder and a copy of this Remand to the January 2009 VA examiner for an addendum to his report to resolve the following questions:

a) Does the Veteran have any disability of the lumbar spine that is at least as likely as not (a 50 percent or higher degree of probability) proximately due to his service-connected status post right tarsal navicular fracture or service-connected chronic right ankle sprain with lateral instability?

b) If not, has any lumbar spine disability at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to the Veteran's service-connected status post right tarsal navicular fracture or service-connected chronic right ankle sprain with lateral instability, and if so, what measurable degree of lumbar spine disability is due to service-connected status post right tarsal navicular fracture or service-connected chronic right ankle sprain with lateral instability?

c) Is traumatic arthritis of the left knee or any other diagnosed left knee disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to the Veteran's service-connected status post right tarsal navicular fracture or service-connected chronic right ankle sprain with lateral instability?

d) If not, has traumatic arthritis of the left knee or any other diagnosed left knee disability at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to his service-connected status post right tarsal navicular fracture or service-connected chronic right ankle sprain with lateral instability, and if so, what measurable degree of sleep apnea disability is due to service-connected status post right tarsal navicular fracture or service-connected chronic right ankle sprain with lateral instability?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the January 2009 VA examiner is unavailable, please refer the case to another physician for the requested opinion.  The examiner should reconcile any opinion with the undated and May 2009 opinions from Dr. Galaher and the October 2010 report from Dr. Danford.  

3.  Upon completion of the above, readjudicate entitlement to service connection for traumatic arthritis of lumbar spine and left knee, to include pursuant to § 3.310.  If the benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


